As stated in the majority opinion, the court was not concluded by the fact that the State Attorney joined in the motion that plaintiff in error be admitted to bail, even though this action of the State Attorney was tantamount to an admission by him that in his opinion the proof of guilt was not evident, nor the presumption great. As no testimony on that point was submitted by either side, I do not think there is a sufficient showing for the reversal of the judgment of the lower court, even though its action be deemed equivalent to a denial of bail. The matter was by the parties left to the trial judge to exercise his discretion as to the amount of bail without any evidence being submitted on the vital question as to whether the proof was evident or the presumption great. Under these circumstances, and in view of the presumption which is ordinarily indulged in favor of the correctness of the action *Page 665 
of the trial court in the exercise of its discretion in such matters, how can this Court say that the trial court abused its discretion, the burden of showing which is upon the appealing party?
The general principles applying to such matters are very well stated in 6 C. J. 988-989, as follows:
"Ordinarily there is prima facie presumption, on appeal, that the lower court properly exercised its discretion and that its judgment is correct, and as the jurisdiction of the appellate court is revisory it will interfere with the judgment or order of the lower court only where its discretion has been exercised in an arbitrary, unjust, or oppressive manner, or the refusal below, as apparent from the record, was manifestly erroneous. But this does not preclude the appellate court from reviewing the evidence and determining the facts, nor from giving the prisoner the benefit of every reasonable doubt upon the case as presented, and even though it may decline to consider the credibility of witnesses in the court below or to reverse the refusal on those grounds, or to discuss the evidence in the record or give the reasons for the conclusion it reaches, yet it will consider the sufficiency of the evidence to make a case in which the 'proof is evident' that the accused is guilty as charged; and it may also, without reversing, reject, as irrelevant, inculpatory evidence improperly admitted below, and affirm the judgment upon the legal evidence admitted."
"The object of bail being merely to secure the presence of the accused for trial, in determining the amount in which it is to be taken it is proper to take into consideration the nature of the offense charged, the penalty which may be inflicted, the probability of the appearance of the accused, his pecuniary condition, his character and reputation, and the circumstances surrounding the case, relative to the probabilities of his conviction. The amount should be reasonably *Page 666 
large, but it should not be clearly disproportionate to the offense charged, nor unreasonably large, and what is a reasonable amount is a matter necessarily left to the sound discretion of the court or officer empowered to fix it."
"Bail must not be in a prohibitory amount, more than the accused can reasonably be expected under the circumstances to give, for if so it is substantially a denial of bail within the constitutional provision. However, a mere inability to procure bail in a certain amount does not of itself make such amount excessive; but regard must be had to the circumstances and ability of the prisoner, in connection with the atrocity of the offense, or the turpitude of the crime and the punishment involved, in determining whether the bail is or is not excessive."
Upon the very meager showing made by this record, I do not think the plaintiff in error has borne the burden which the law casts upon him of showing that the trial judge abused his discretion.